By the Court,

Bronson, J.
There is no ground in this case for imputing a bad motive to the justice. He discovered that he had committed an error, not in the principle upon which the judgment was rendered, but in calculating the amount of the different items of the plaintiff’s demand which he intended to allow. He no doubt thought it proper to correct the error. But the question here does not turn upon that point. The judgment' was perfect and complete before the parties separated: all the powers of the justice in relation to the trial and adjudication of that matter were at an end; and he had no more authority to alter, the docket than the officer who served the process. If the justice could reduce the amount of the judgment, he could also increase it; and if he could do either the one or the other, he could reverse the judgment altogether. If the amount of the recovery could be altered one hour after the trial was ended .and the parties had separated, the same thing might be done the next day or the next week. Although, on the first view, it may seem reasonable to allow such a correction as was made in this case, I think it would be a most dangerous doctrine to say that a justice can review his own judgments, for any cause, or finder any circumstances whatever. The reason is about as cogent for the exercise of such a power, where the justice Becomes perfectly satisfied that he mistook tAe law of the case, as it is when he finds an error in calculating- the amount. But it is enough that the power of the justice over the matter in controversy between the parties was entirely at an end, for every purpose except that of carrying the jtidgment into execution. What he did after leaving the place of trial, was extra-judicial, and void.
[560] It is said that the justice in his return to the common pleas, stated the damages recovered at $36.98, and that the return was conclusive. But the justice returned all the facts; and, among others, that he entered the judgment for *295$46.98 damages, and afterwards reduced it to $36.98. The court below decided properly that the first was the only judgment; and the recovery having been reduced more than ten dollars, the defendant was entitled to costs.
If such an error as happened before the justice had occurred in a court of record, it might have been corrected on motion; but it would not be done without notice to the parties. A justice of the peace, for the purpose of hearing, trying, and determining all actions of which he has jurisdiction, where no special provision is otherwise made by law, has all the necessary powers which are possessed by courts of record, (2 R. S. 225, § 1;) but this does not extend to the amendment or alteration of a judgment after it has been perfected. That could not be done, even if the parties were present, without their consent. (The People v. Lynde, 8 Cowen, 133.) Motion denied.